 

Exhibit 10.3

August 3, 2015

Brenton L. Saunders
c/o Actavis, Inc.
Morris Corporate Center III

400 Interpace Parkway
Parsippany, New Jersey 07054

Dear Mr. Saunders:

Actavis, Inc., a Nevada corporation (the “Company”) and a wholly‑owned
subsidiary of Allergan plc, an Irish public limited company (“Allergan plc”),
desires to amend and restate the employment agreement entered into by and
between Actavis, Inc. and yourself on June 30, 2014 (the “Prior Agreement”) in
accordance with Section 8(a) of the Prior Agreement, in order to set forth the
terms and conditions of your continued employment with the Company as President
and Chief Executive Officer of Allergan plc.  For the duration of the Agreement
Term (as defined below), you shall continue to have all duties customary for the
Chief Executive Officer of a publicly traded company of like size to Allergan
plc and will continue to be nominated for election to the Board of Directors of
Allergan plc (the “Board”), unless such nomination is contrary to applicable
law.  For purposes of this agreement (the “Agreement”), the “Agreement Term”
shall be the period which began July 01, 2014 (the “Effective Date”) and
terminates on December 31, 2019 (the “Agreement Term”), unless earlier
terminated or extended in writing in accordance with the provisions of this
Agreement.  This Agreement serves as confirmation of your continued employment
with the Company on the terms and subject to the conditions set forth
below.  You and the Company agree that you will not be an employee of Allergan
plc and will at all times be an employee of the Company, that your employment
with the Company constitutes “at‑will” employment, and that this employment
relationship may be terminated at any time, upon written notice to the other
party, for any reason, at the option of either you or the Company, as set forth
in Section 3(a).

This Agreement supersedes the Prior Agreement, which shall no longer be
effective by mutual consent of the Company and yourself.

The elements of your employment package are as follows:

1.Location.  Your principal office shall be at the Company’s
U.S.  administrative headquarters, though you shall be expected to perform your
duties at, and travel to, such other offices of the Company and its subsidiaries
and controlled affiliates, and elsewhere, as required to fulfill your duties and
obligations as President and Chief Executive Officer of Allergan plc.

2.Compensation and Benefits.

(a)

Annual Base Salary.  You shall receive an annual base salary of $1,000,000
(“Base Salary”), paid in accordance with the Company’s customary payroll
practices.  Starting with fiscal year 2015 and consistent with the Company’s
regular practices for reviewing base salaries paid to other executive officers
of the Company, the Compensation Committee of the Board (the “Compensation
Committee”) shall periodically review your Base Salary in light of competitive
practices, the base salaries paid to other executive officers of the Company,
and your performance, and may, in its discretion, increase the Base Salary by an
amount it determines to be appropriate.

(b)

Annual Incentive Award.  You shall be eligible to participate in Allergan plc’s
Annual Cash Incentive Plan and any successor plan thereto throughout the
Agreement Term and receive an annual cash incentive (an “Annual Bonus”) for each
fiscal year of the Company during which you are employed, with a target Annual
Bonus opportunity of $3,000,000 (the “Target Bonus”), subject to adjustment of
between 0% and 225% of your Target Bonus; provided that the Compensation
Committee may, in its sole discretion, periodically review and increase your
Target



--------------------------------------------------------------------------------

 

Bonus opportunity in light of competitive practices, the Target Bonus
opportunity of other executive officers of the Company, your performance and
such other factors and circumstances as the Compensation Committee may
determine.  The actual amount of your Annual Bonus, if any, shall be based upon
the attainment or surpassing of corporate financial targets and broad strategic
initiatives previously approved by the Compensation Committee, in consultation
with you, no later than the first quarter of each fiscal year.  The Annual Bonus
shall be paid by no later than 74 days following the end of the fiscal year in
respect of which it is earned.

(c)

Long‑Term Incentive Awards.  As an inducement to commence employment with the
Company, on the Effective Date, you shall be granted (i) options (the “Options”)
to purchase ordinary shares of Allergan plc, par value $0.0001 per share (the
“Ordinary Shares”), having an aggregate grant date value of $8,550,000
(determined based on the Black‑Scholes valuation model assuming each of dividend
yield, risk‑free interest rate, and stock price volatility as measured on the
date of grant, and as otherwise determined in a manner consistent with the
methodology used by Allergan plc in its most recent financial statements), and
(ii) a target award of performance‑based restricted stock units in respect of
Ordinary Shares (“Performance RSUs”) having an aggregate grant date value of
$25,650,000, based the closing price of an Ordinary Share on the New York Stock
Exchange on the date of grant.  The Options and the Performance RSUs shall be
subject to such terms and conditions as approved by the Compensation Committee,
which shall not be less favorable to you than the terms afforded to other senior
executives, as well as the Amended and Restated 2013 Incentive Award Plan (as
amended from time to time) and the related Notice of Grant and Signature Page
for the Options and Performance RSUs.

(d)

Merger Success Award.  You shall be eligible to receive a performance‑based
award under the Company’s Amended and Restated 2013 Incentive Award Plan (the
“Merger Success Award”) adopted by Allergan plc, with a target award of
$15,000,000 (the “Merger Success Award Target Award”), up to a maximum of 200%
of the Merger Success Award Target Award.  The goals under the Merger Success
Award will be established by the Compensation Committee and communicated to you
in writing, and the payment of the Merger Success Award shall be in a form
approved by the Compensation Committee, which shall not be less favorable to you
than the terms afforded to other senior executives, subject to the Amended and
Restated 2013 Incentive Award Plan (as amended from time to time) and related
Notice of Grant and Signature Page.

(e)

Vacation.  You shall be entitled to five weeks of vacation annually, with any
unused vacation time forfeited at the end of the year in respect of which it was
accrued.

(f)

Employee Benefits.  During your employment with the Company, you shall be
eligible for employee benefits and perquisites, including medical and dental
coverage, life insurance and disability insurance, provided to other senior
executives of the Company generally from time to time.

(g)

Perquisites.  During your employment with the Company, the Company shall provide
you with (i) financial and tax planning services, per the applicable Company
policy, (ii) an automobile and a driver and (iii) any other benefits as are made
available to other senior executives of the Company generally from time to
time.  You (including your spouse and other immediate family members and guests
when accompanying you) shall also be entitled to up to $200,000 per calendar
year of private air transportation for personal use during the Agreement Term
that provides you with security and productivity to address bona fide
business‑oriented security concerns and productivity needs.  The Company shall,
at the Company’s expense, make available to you, the Company or other private
aircraft for business and personal use at your reasonable discretion (and
subject to the monetary limits on personal use in the preceding sentence).  The
value of the personal use of any such aircraft shall be determined by the
Company’s accountants in accordance with applicable proxy reporting and other
laws and regulations, and shall be based upon the actual incremental costs of
such use (for example, per air hour charges, fuel, catering and other related
charges), but shall not include depreciation, management fees, or other fixed
costs unless required by law.  In the event you exceed the $200,000 per calendar
year limit in

2



--------------------------------------------------------------------------------

 

incremental costs for personal aircraft usage, you shall promptly (and in the
same fiscal year as the incremental usage occurred) reimburse the Company for
the amount of the overage.  The Company shall report the value of your personal
use of any Company or other private aircraft paid by the Company in your W‑2 (or
similar annual reporting form) filed with the Internal Revenue Service and
applicable state and local taxing authorities and in accordance with the
provisions of the Treasury Regulations promulgated under the Internal Revenue
Code of 1986, as amended, or any successor thereto, as may be in effect from
time to time (the “Code”).  The Company shall comply with all applicable laws
and regulations of the Securities and Exchange Commission, Federal Aviation
Administration, Internal Revenue Service and other agencies and offices with
respect to the calculation and reporting of the value of any personal aircraft
use by you, and shall provide your accountants with a reasonable opportunity to
review and comment on such calculation methods.  Within forty five (45) days
after the end of each calendar quarter during the Agreement Term, the Company
shall provide you with a report showing its calculation of the value of any
personal travel by you and your immediate family during the preceding quarter.

(h)

Expenses.

(i)

You shall be reimbursed for all customary business expenses incurred by you in
the course of performing the duties of your position in accordance with the
Company’s policies, as in effect from time to time.

(ii)

The Company will reimburse you for reasonable costs incurred in traveling from
your current residence to the Company’s corporate headquarters in the event the
Company headquarters relocate outside of a seventy‑five (75) mile radius of the
city limits of Parsippany, New Jersey, including, if necessary, airfare and
rental expenses of an executive apartment.  If, at any time during the Agreement
Term, you shall agree to relocate from your current residence, you shall be
reimbursed for reasonable expenses incurred in connection with such relocation
pursuant to the Company’s then existing relocation policy applicable to other
senior executives of the Company.  If no such policy shall then exist, the
parties hereto shall negotiate in good faith a reasonable relocation package for
you.

3.Termination of Employment.

(a)

Termination.  The Company may terminate your employment at any time upon written
notice to you.  You may resign your employment at any time upon at least thirty
(30) days’ prior written notice to the Company, unless such termination is for
Good Reason (as defined below), in which case you may resign upon written notice
to the Company, subject to any applicable Cure Period (as defined below).  Your
employment with the Company shall automatically terminate upon your death or
Disability (as defined below).  Upon your termination of employment for any
reason, you shall resign from all positions with the Company and its affiliates
(including any positions on the board of directors of the Company, Allergan plc
and their affiliates) unless otherwise requested by the Company.  Upon
termination of your employment for any reason, you shall be entitled to receive
any and all amounts which are vested or which, at or subsequent to the date of
your termination, you are otherwise entitled to receive by law or under the
terms of or in accordance with any plan, policy, practice or program of, or any
contract or agreement with, the Company or any of its subsidiaries, including,
without limitation, any rights under any long‑term incentive awards (including,
but not limited to, those referenced in Section 2(c) and 2(d) hereof) or other
equity‑based awards held by you at the date of such termination.

(b)

Severance Benefits for the Period Commencing on the Effective Date and Ending on
the Third Anniversary of the Effective Date .  If (i) the Company terminates
your employment without Cause (as defined below) or (ii) you resign your
employment with the Company for Good Reason (together, a “Qualifying
Termination”) at any time during the period commencing on the Effective Date and
ending on the third (3 rd) anniversary of the Effective Date, then, subject to
(A) your execution, delivery, and non‑revocation of a general release of claims
in favor of the Company

3



--------------------------------------------------------------------------------

 

and its affiliates in a form prepared by the Company that shall contain
provisions that are reasonable and customary and not less favorable to you than
those used by the Company in the ordinary course of business and consistent with
past practices (the “Release”) within sixty (60) days following the effective
date of your termination of employment (the “Termination Date”), and (B) your
continued compliance with the covenants set forth in this Agreement, you will be
entitled to receive the benefits as set forth in Section 6(a) of that certain
Employment Agreement, by and between you and Forest Laboratories, Inc. dated as
of October 1, 2013 (the “Change of Control Agreement”).  In no event shall the
severance benefits payable to you under this Section 3(b), if any, be less than
the severance benefits that would have been payable under the Change of Control
Agreement had your employment terminated at the Effective Date and without
regard to any changes in your compensation effective pursuant to this Agreement.

(c)

Severance Benefits for the Period Commencing on the Third Anniversary of the
Effective Date through the End of the Agreement Term .  If you experience a
Qualifying Termination at any time during the period commencing on the third (3
rd) anniversary of the Effective Date through the end of the Agreement Term,
then, subject to (i) your execution, delivery, and non‑revocation of the Release
within sixty (60) days following the Termination Date, and (ii) your continued
compliance with the covenants set forth in this Agreement, (A) you shall be
entitled to receive an amount equal to two times the sum of (I) your
then‑current Base Salary and (II) your then-current Target Bonus, payable in a
lump sum in cash within ten (10) days commencing on the date that is sixty
(60) days after the Termination Date and (B) the Company shall continue health
care coverage (medical and dental) for you and any of your eligible dependents
for the twenty‑four (24) month period following your Termination Date, or until
you become eligible for health care coverage from another employer, whichever is
earlier, with such coverage to be on the same terms and conditions and at the
same cost as for active senior executive officers of the Company, provided that
the cost thereof borne by the Company will be reported to the applicable tax
authorities as taxable income to you to the extent necessary to avoid tax
penalties to either you or the Company.

(d)

Severance Benefits for the Period Commencing on the Third Anniversary of the
Effective Date through the End of the Agreement Term in Connection with a Change
of Control .  If you experience a Qualifying Termination (i) at any time during
the period commencing on the third (3rd) anniversary of the Effective Date
through the end of the Agreement Term and (ii) such Qualifying Termination
occurs within ninety (90) days prior to or twelve (12) months following a Change
of Control (as defined below), then, subject to (A) your execution, delivery,
and non‑revocation of the Release within sixty (60) days following the
Termination Date, and (B) your continued compliance with the covenants set forth
in this Agreement, (I) you shall be entitled to receive an amount equal to three
times the sum of (x) your then‑current Base Salary and (y) your then-current
Target Bonus, payable in a lump sum in cash within ten (10) days commencing on
the date that is sixty (60) days after the Termination Date, (II) the Company
shall continue health care coverage (medical and dental) for you and any of your
eligible dependents for the thirty‑six (36) month period following your
Termination Date, or until you become eligible for health care coverage from
another employer, whichever is earlier, with such coverage to be on the same
terms and conditions and at the same cost as for active senior executive
officers of the Company, provided that the cost thereof borne by the Company
will be reported to the applicable tax authorities as taxable income to you to
the extent necessary to avoid tax penalties to either you or the Company and
(III) any Allergan plc equity awards held by you will be treated in accordance
with the terms set forth in the applicable award agreement.

(e)

Expiration of the Agreement Term.  At least three (3) months prior to the
expiration of the Agreement Term, each of you and the Company shall notify the
other party of your intention whether to extend the Agreement Term and of any
proposed changes to the terms and conditions contained in the Agreement.  In the
event you and the Company have duly notified each other of the intent to extend
the Agreement Term but have not executed a new employment agreement (or
amendment to this Agreement), you shall continue in your employment with the
Company subject to all the terms of the then‑expired Agreement until such time
as you and the Company mutually

4



--------------------------------------------------------------------------------

 

agree and execute a new employment agreement or amendment to this Agreement, or
until either you or the Company terminates your employment by providing at least
thirty (30) days prior written notice of termination.  If, at the conclusion of
the Agreement Term or at any subsequent time thereafter when you remain employed
by the Company, the Company elects not to continue your employment on
substantially the same terms in effect at the expiration of this Agreement or on
other mutually agreeable terms, you shall be paid all earned but unpaid amounts,
all unreimbursed expenses and a pro rata bonus (based on your then-current
Target Bonus) for the year in which your employment is terminated and shall
receive severance benefits as set forth in Section 3(c) of this Agreement.  Any
pro rata bonus to be paid to you pursuant to the immediately preceding sentence
shall be calculated and paid after the end of such fiscal year for which it was
earned, and shall be calculated based upon actual Company performance.  If, at
the end of the Agreement Term, you retire from the Company or do not agree to
enter into a new employment agreement or amendment to this Agreement extending
your employment for a period of at least three years on substantially the same
terms in effect at the expiration of this Agreement, you shall be paid all
earned but unpaid amounts, all unreimbursed expenses and a pro rata bonus (based
on your then-current Target Bonus) for the year in which your employment is
terminated, but shall not receive any additional severance benefits.  Any pro
rata bonus to be paid to you pursuant to the immediately preceding sentence
shall be calculated and paid after the end of such fiscal year for which it was
earned, and shall be calculated based upon actual Company
performance.  Notwithstanding anything herein to the contrary, in the event the
Company elects not to continue your employment as contemplated by this
Section 3(e), any equity awards granted to you prior to the date of your
termination of employment with the Company, and which remain unvested as of the
date of your employment termination, shall continue to vest in accordance with
their current vesting schedule and performance criteria as long as (a) you have
executed and delivered to the Company the Release, and (b) you do not breach the
covenants set forth in Section 5 of this Agreement prior to those equity awards
becoming fully vested.  Any equity awards which cease to vest pursuant to the
immediately preceding sentence shall be immediately forfeited.

(f)

Certain Definitions.

(i)

For purposes of this Agreement, “Cause” shall mean your (A) refusal to perform
or substantially perform your duties with the Company, other than due to periods
of illness, injury or incapacity, or to follow the lawful instructions of the
Board; (B) illegal conduct or gross misconduct; (C) material breach of your
obligations under this Agreement, including without limitation the covenants in
Section 5 of this Agreement; (D) conviction of, or entry of a plea of guilty or
nolo contendere with respect to, a felony or a crime involving moral turpitude;
(E) prohibition or restriction from performing any material portion of your
duties by applicable law; or (F) a willful breach of the material policies of
the Company to which you are subject and which have been previously made
available to you; provided, however, that, prior to effecting any termination
for Cause in respect of conduct described in any of clauses (A), (C), (E), and
(F) above, the Company shall provide you with reasonably detailed written notice
of the conduct alleged to give rise to Cause and you will have thirty (30) days
following receipt of such written notice during which you may remedy the
condition if such condition is reasonably subject to cure, and in the event that
you shall remedy the condition that would otherwise have given rise to Cause
during the applicable cure period, such conduct shall not constitute Cause.

(ii)

For purposes of this Agreement, “Disability” means your absence from your duties
with the Company on a full‑time basis for one hundred twenty (120) consecutive
calendar days or one hundred eighty (180) calendar days within any twelve
(12) month period as a result of incapacity due to mental or physical illness.

(iii)

For purposes of this Agreement, “Good Reason” means, in the absence of your
written consent, (A) a material diminution in your Base Salary; (B) the
assignment to you of duties that are materially inconsistent with your position,
duties, or responsibilities; (C) any change in the geographic location at which
you perform your services to the

5



--------------------------------------------------------------------------------

 

Company outside of a seventy‑five (75) mile radius of the city limits of
Parsippany, New Jersey; or (D) any other material breach of this Agreement;
provided that (I) in order to invoke a termination for Good Reason, you shall
provide written notice to the Company of the existence of one or more of the
conditions described in clauses (A) through (D) within thirty (30) days
following your knowledge of the initial existence of such condition or
conditions, specifying in reasonable detail the conditions constituting Good
Reason, and the Company shall have thirty (30) days following receipt of such
written notice (the “Cure Period”) during which it may remedy the condition if
such condition is reasonably subject to cure, and (II) in the event that the
Company fails to remedy the condition constituting Good Reason during the
applicable Cure Period, your termination of employment must occur, if at all,
within thirty (30) days following the expiration of such Cure Period in order
for such termination as a result of such condition to constitute a termination
for Good Reason.

(iv)

For purposes of this Agreement, “Change of Control “means (a) the acquisition by
any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”), (i) of beneficial ownership (within the meaning of Rule
13d‑3 promulgated under the Exchange Act) of Ordinary Shares of Allergan plc
which, when added to the common stock beneficially owned by such Person,
represents more than fifty percent (50%) of either (A) the total fair market
value of the then outstanding Ordinary Shares of Allergan plc (the “Outstanding
Allergan plc Ordinary Shares”) or (B) the combined voting power of the then
outstanding voting securities of Allergan plc entitled to vote generally in the
election of directors (the “Outstanding Allergan plc Voting Securities”), or
(ii) during any 12‑month period, of beneficial ownership (within the meaning of
Rule 13d‑3 promulgated under the Exchange Act) of securities of Allergan plc
representing fifty percent (50%) or more of the Outstanding Allergan plc Voting
Securities; provided, however, that for purposes of this subsection (a), the
following acquisitions of securities of Allergan plc shall not constitute a
Change of Control: (V) any acquisition directly from Allergan plc, (W) any
acquisition by Allergan plc, (X) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by Allergan plc or any corporation
controlled by Allergan plc, (Y) any acquisition made by a Person who is eligible
under the provisions of Rule 13d‑1 under the Exchange Act as in effect on the
date hereof to report such acquisition on Schedule 13G, or (Z) any acquisition
by any corporation pursuant to a transaction which complies with clauses (i),
(ii) and (iii) of subsection (c) of this Section 3(f)(iv); or (b) individuals
who, as of the date hereof, constitute the board of directors of Allergan plc
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the board of directors of Allergan plc; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by Allergan plc’s shareholders, was approved by a vote
of at least a majority of the directors then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board, but excluding for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the board of directors of Allergan plc; or (c) consummation of a
reorganization, merger or consolidation or sale or other disposition of all or
substantially all (defined as more than 50% of the total gross fair market
value) of the assets of Allergan plc (a “Business Combination”), in each case
unless, following such Business Combination, (i) Persons who were the beneficial
owners, respectively, of the Outstanding Allergan plc Ordinary Shares and
Outstanding Allergan plc Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than fifty percent
(50%) of the then outstanding shares of common stock and the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such

6



--------------------------------------------------------------------------------

 

transaction owns Allergan plc or all or substantially all of Allergan plc’s
assets either directly or through one or more subsidiaries), (ii) no Person
(excluding any corporation resulting from such Business Combination or any
employee benefit plan (or related trust) of Allergan plc or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, more than fifty percent (50%) of the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination and (iii) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement or of the action of the board of
directors of Allergan plc providing such Business Combination.

4.Certain Reductions of Payments.

(a)

Reduced Amount.  Anything in this Agreement to the contrary notwithstanding, in
the event that the Accounting Firm (as defined in Section 4(e)) shall determine
that receipt of all Payments (as defined in Section 4(e)) would subject you to
tax under Section 4999 of the Code, the Accounting Firm shall determine whether
some amount of Payments meets the definition of “Reduced Amount “(as defined in
Section 4(e)).  If the Accounting Firm determines that there is a Reduced
Amount, then the aggregate Payments shall be reduced to such Reduced Amount.

(b)

Determinations.  If the Accounting Firm determines that the aggregate Payments
should be reduced to the Reduced Amount, the Company shall promptly give you
notice to that effect and a copy of the detailed calculation thereof, and you
may then elect, in your sole discretion, which and how much of the Payments
shall be eliminated or reduced (as long as after such election the Present Value
(as defined in Section 4(e)) of the aggregate Payments equals the Reduced
Amount); provided that you shall not be permitted to elect to reduce any Payment
that constitutes “nonqualified deferred compensation “for purposes of
Section 409A of the Code, and shall advise the Company in writing of your
election within ten (10) days of your receipt of notice.  If no such election is
made by you within such ten (10) day period or if the election made by you
within such ten (10) day period does not sufficiently reduce the Payments to the
Reduced Amount, the Company shall reduce the Payments (or, the remaining
Payments) in the following order.  For any Payments made for the period of
employment commencing on the Effective Date through the third (3 rd) anniversary
of the Effective Date: (i) by reducing amounts payable pursuant to
Section 6(a)(i)(B) of the Change of Control Agreement (and, to the extent
applicable, Section 6(a)(i)(A)(2) of the Change of Control Agreement), then
(ii) by reducing payments payable in respect of equity awards subject to
performance‑based vesting criteria, then (iii) by reducing amounts payable
pursuant to Section 6(a)(ii) of the Change of Control Agreement, then (iv) by
reducing amounts payable pursuant to Section 6(a)(iii) of the Change of Control
Agreement, then (v) by reducing amounts payable pursuant to Section 6(a)(iv) of
the Change of Control Agreement, and then (vi) by reducing payments payable in
respect of equity awards subject to time‑based vesting criteria.  For any
Payments made for the period of employment commencing on the third (3
rd) anniversary of the Effective Date through the end of the Agreement Term:
(i) by reducing amounts payable pursuant to Section 3(d)(I) of this Agreement,
then (ii) by reducing amounts payable pursuant to Section 3(d)(II) of this
Agreement, and then (iii) by reducing amounts payable pursuant to
Section 3(d)(III) of this Agreement.  All determinations made by the Accounting
Firm under this Section 4 shall be binding upon the Company and you and shall be
made within sixty (60) days of your Date of Termination.  In connection with
making determinations under this Section 4, the Accounting Firm shall take into
account the value of any reasonable compensation for services to be rendered by
you before or after the Change of Control, including any noncompetition
provisions that may apply to you and the Company shall cooperate in the
valuation of any such services, including any noncompetition provisions.

7



--------------------------------------------------------------------------------

 

(c)

Overpayments; Underpayments.  As a result of the uncertainty in the application
of Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Payments will have been made by
the Company that should not have been made (“Overpayment”) or that additional
Payments that will have not been made by the Company could have been made
(“Underpayment”), in each case, consistent with the calculation of the Reduced
Amount hereunder.  In the event that the Accounting Firm, based upon the
assertion of a deficiency by the Internal Revenue Service against either the
Company or you that the Accounting Firm believes has a high probability of
success, determines that an Overpayment has been made, any such Overpayment paid
or distributed by the Company to or for your benefit shall be repaid by you to
the Company together with interest at the Applicable Federal Rate provided for
in Section 7872(f)(2) of the Code; provided, however, that no such repayment
shall be required if and to the extent such payment would not either reduce the
amount on which you are subject to taxation under Section 1 and Section 4999 of
the Code or generate a refund of such taxes.  In the event that the Accounting
Firm, based upon controlling precedent or substantial authority, determines that
an Underpayment has occurred, any such Underpayment shall be promptly paid by
the Company to or for your benefit together with interest at the Applicable
Federal Rate provided for in Section 7872(f)(2) of the Code.

(d)

Fees and Expenses.  All fees and expenses of the Accounting Firm in implementing
the provisions of this Section 4 shall be borne by the Company.

(e)

Certain Definitions.  The following terms shall have the following meanings for
purposes of this Agreement:

(i)

A “Payment” shall mean any payment or distribution in the nature of compensation
(within the meaning of Section 280G(b)(2) of the Code) to or for your benefit,
whether paid or payable pursuant to this Agreement or otherwise;

(ii)

“Net After‑Tax Receipt” shall mean the Present Value of a Payment net of all
taxes imposed on you with respect thereto under Sections 1, 3121 and 4999 of the
Code and under applicable state and local laws, determined by applying the
highest marginal rate under Section 1 of the Code and under state and local laws
which applied to your taxable income for the immediately preceding taxable year,
or such other rate(s) as you shall certify, in the your sole discretion, as
likely to apply to you in the relevant tax year(s);

(iii)

“Accounting Firm” shall mean such nationally recognized certified public
accounting firm as may be designated by the Company;

(iv)

“Present Value” of a Payment shall mean the present value as of the date of the
change of control for purposes of Section 280G of the Code of the portion of
such Payment that constitutes a “parachute payment “under Section 280G(b)(2), as
determined by the Accounting Firm for purposes of determining whether and to
what extent the excise tax under Section 4999 of the Code will apply to such
Payment; and

(v)

“Reduced Amount” shall mean the amount of Payments that (A) has a Present Value
that is less than the Present Value of all Payments and (B) results in aggregate
Net After‑Tax Receipts for all Payments that are greater than the Net After‑Tax
Receipts for all Payments that would result if the aggregate Present Value of
Payments were any other amount that is less than the Present Value of all
Payments.

5.Covenants.

(a)

Outside Activities.  Except with the prior written consent of the Board, as
appropriate, you will not during the Agreement Term undertake or engage in any
other employment, occupation or business enterprise, other than ones in which
you are a passive investor.  You may engage in civic and

8



--------------------------------------------------------------------------------

 

not‑for‑profit activities and manage your personal business affairs so long as
such activities do not materially interfere with the performance of your duties
hereunder.  In addition, during the Agreement Term, you agree not to acquire,
assume or participate in, directly or indirectly, any position, investment or
interest known by you to be adverse to or in conflict with the interest of the
Company, its business or prospects, financial or otherwise.  By way of
clarification, nothing contained in this Agreement shall prevent you from
holding, for investment purposes only, no more than one percent (1%) of the
capital stock of any publicly traded company.

(b)

Confidentiality.  You agree that, during your employment with the Company and at
all times thereafter, you will hold for the benefit of the Company all secret or
confidential information, knowledge, or data relating to the Company or any of
its affiliates, and their respective businesses, which has been obtained by you
during your employment by, or service with, the Company, and which shall not be
or become public knowledge (other than by acts by you or your representatives in
violation of this Agreement).  Except in the good‑faith performance of your
duties for the Company, you will not, without the prior written consent of the
Company or as may otherwise be required by law or legal process, communicate or
divulge any such information, knowledge, or data to anyone other than the
Company and those designated by it.  In addition, you agree to execute the
standard employee confidentiality and intellectual property agreement prior to
the Effective Date.

(c)

Nonsolicitation.  You agree that, while you are employed by the Company and
during the one (1) year period following the termination of your employment with
the Company (the “Restricted Period”) for any reason, you will not directly or
indirectly, (i) solicit any individual who is, on the Termination Date (or was,
during the six (6) month period prior to such date), employed by the Company or
any of its affiliates to terminate or refrain from renewing or extending such
employment or to become employed by or become a consultant to any other
individual or entity other than the Company or one of its affiliates,
(ii) initiate discussions with any such employee or former employee for any such
purpose or authorize or knowingly cooperate with the taking of any such actions
by any other individual or entity, or (iii) induce or attempt to induce any then
current customer, any person or entity as to which you were personally involved,
during the six (6) month period prior to your Termination Date, in the Company’s
efforts to secure such person or entity as a customer, or any supplier,
licensee, or other business associate of the Company or any its affiliates to
cease doing business with the Company or such an affiliate, or to interfere with
the relationship between any such customer, person or entity, supplier,
licensee, or business associate, on the one hand, and the Company or any of its
affiliates, on the other hand.

(d)

Noncompetition.  In consideration for the Company entering into this Agreement,
including without limitation in respect of the payments set forth in Section 3
of this Agreement, you agree that, during the one (1) year period following any
termination of your employment that entitles you to receive the severance
benefits payable under Section 3, you will not engage in Competition (as defined
below).  In addition, at the Company’s option, in consideration for the payment
of the sum of (i) your then‑current Base Salary and (ii) your Target Bonus,
payable in a lump sum in cash within ten (10) days commencing on the date that
is sixty (60) days after the Termination Date, you agree that, during the one
(1) year period following any termination of your employment that does not
entitle you to receive the severance benefits payable under Section 3, you will
not engage in Competition.  You will be deemed to be engaging in “Competition”
if you, directly or indirectly, in any jurisdiction in which the Company or any
of its affiliates conducts business, own, manage, operate, control, or
participate in the ownership, management, operation, or control of or provide
services as an officer, employee, partner, director, consultant, or otherwise in
respect of any business (whether through a corporation or other entity) that is
engaged in the development, manufacture, and sale (other than at the retail
level) of branded and generic drug products and that is in material and direct
competition with any of the five (5) products that, over the four (4) fiscal
quarters immediately preceding your Termination Date, accounted for the greatest
amount of revenues for the Company or any of its affiliates, taken as a
whole.  Ownership for personal investment purposes only of less than five
percent (5%) of the voting stock of any publicly held corporation or less than
five percent (5%) of any privately held business (without any other involvement
in the management or operation of such business) shall not constitute a
violation hereof.

9



--------------------------------------------------------------------------------

 

(e)

Non‑Disparagement.  Without limiting any other of your or the Company’s
obligations pursuant to this Agreement, each of you and the Company hereby
covenant and agree that, except as may be required by applicable law, during the
Agreement Term and the twenty four (24) month period following your termination
of employment, each of you and the Company shall not make any statement, written
or verbal, in any forum or media, or take any other action in disparagement of,
(in your case) the Company or its subsidiaries or affiliates or their respective
past or present products, officers, directors, employees or agents or (in the
case of the Company) you.  Nothing in this Section 5(e) shall preclude you or
the Company from providing truthful testimony or other evidence or documents in
connection with ( i) any action to enforce either party’s rights hereunder or
under any other agreement between the parties or (ii) in response to any
judicial or administrative subpoena, or from otherwise participating in any
investigation or inquiry being conducted by a judicial or administrative body
having competent jurisdiction.

(f)

Cooperation.  During and for twenty four (24) months following your employment
with the Company, you shall assist and cooperate with the Company upon
reasonable advance notice (which shall include due regard to the extent
reasonably feasible for your then employment or other business obligations and
prior commitments) with respect to any investigation or the Company’s (or an
affiliate’s) defense or prosecution of any existing or future claims or
litigations or other proceeding relating to matters in which you were involved
or had knowledge by virtue of your employment with the Company.  The Company
will reimburse you for reasonable out‑of‑pocket travel costs and expenses
incurred (in accordance with Company policy) as a result of providing such
requested assistance, upon the submission of the appropriate documentation to
the Company.

(g)

Enforcement; Remedies.  You understand that the provisions of this Section 5 do
not impose a greater restraint than is necessary to protect the goodwill or
other business interests of the Company, are reasonable limitations as to scope
and duration, and are not unduly burdensome to you.  You further agree that the
Company would be irreparably harmed by any actual or threatened breach of the
covenants set forth in this Section 5 and that, in addition to any other
remedies at law, including money damages and the right to withhold payments
otherwise due to you, the Company shall be entitled to seek a preliminary
injunction, temporary restraining order, or other equivalent relief, restraining
you from any actual or threatened breach of this Agreement in any court that may
have competent jurisdiction over the matter.  With respect to any provision of
this Section 5 finally determined by a court of competent jurisdiction to be
unenforceable, you hereby agree that a court shall reform such provisions,
including the duration or scope of such provisions, as the case may be, so that
they are enforceable to the maximum extent permitted by law.  If any of the
covenants set forth in this Section 5 are determined to be wholly or partially
unenforceable in any jurisdiction, such determination shall not be a bar to or
in any way diminish the rights of the Company to enforce any such covenant in
any other jurisdiction.

6.Indemnification and Advancement.  In the event you are made, or threatened to
be made, a party to any legal action or proceeding, by reason of the fact that
you are or were an employee or officer of the Company or serve or served any
other entity in any capacity at the Company’s request, you shall be fully
indemnified by the Company, and the Company shall advance your related expenses
when and as incurred, including, but not limited, to attorney fees to the
fullest extent permitted or authorized by the certificate of incorporation,
bylaws or indemnification agreements maintained by the Company or such other
entity you have served at the request of the Company.  During your employment
with the Company and thereafter so long as you may have liability arising out of
your service as an officer or director of the Company, the Company agrees to
continue and maintain a directors and officers liability insurance policy
covering you with coverage no less than that available to active directors and
officers of the Company, as described above.

7.Representations.  You represent and warrant to the Company that, as of the
Effective Date, you are not a party to any agreement, written or oral,
containing any noncompetition or nonsolicitation provisions or any other
restrictions (including, without limitation, any confidentiality provisions)
that would result in any restriction on your ability to accept and perform this
or any other position with the Company or any of its affiliates.

10



--------------------------------------------------------------------------------

 

8.Miscellaneous.

(a)

Entire Agreement; Amendment.  This Agreement shall supersede any other agreement
or understanding, written or oral, with respect to the matters covered herein,
except with respect to the sections of the Change of Control Agreement
referenced in Section 3(b) of this Agreement.  Notwithstanding the foregoing,
nothing in this Agreement shall be construed to modify, limit or impair in any
way any rights that you have in respect of any equity awards that you held in
connection with your employment with Forest Laboratories prior to the Effective
Date, which awards shall continue in effect and/or be payable or settled in
accordance with the terms thereof.  This Agreement may not be amended or
modified other than by a written instrument signed by the parties hereto;
provided, however, that, notwithstanding the foregoing, the Company may amend or
modify this Agreement if it determines it is necessary to do so in order to
comply with applicable legal and/or regulatory requirements or guidance or any
changes in applicable law, rules, or regulations or in the formal and conclusive
interpretation thereof by any regulator or agency of competent jurisdiction.

(b)

Severability.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and this Agreement shall be construed as if such invalid or
unenforceable provision were omitted (but only to the extent that such provision
cannot be appropriately reformed or modified).

(c)

Tax Matters.  The Company may withhold from any amounts payable to you such
federal, state, local, or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.  It is intended that the payments
and benefits provided under this Agreement shall comply with the provisions of
Section 409A of the Code and the regulations relating thereto, or an exemption
to Section 409A, and this Agreement shall be interpreted accordingly.  Any
payments or benefits that qualify for the “short‑term deferral “exception or
another exception under Section 409A shall be paid under the applicable
exception.  Each payment under this Agreement shall be treated as a separate
payment for purposes of Section 409A.  All payments that constitute
“nonqualified deferred compensation “under Section 409A that are to be made upon
a termination of employment under this Agreement may only be made upon a
“separation from service “under Section 409A.  In addition, to the extent that
any payments of “nonqualified deferred compensation “due under this Agreement
are subject to the effectiveness of the Release, and the period for executing,
delivery, and not revoking such Release begins and ends in different tax years
for you, all such “nonqualified deferred compensation “shall be paid or settled
in the later taxable year.  If you become entitled to a payment of “nonqualified
deferred compensation “as a result of your termination of employment and at such
time you are a “specified employee “(within the meaning of Section 409A and as
determined in accordance with the methodology established by the Company as in
effect on the Termination Date), such payment shall be postponed to the extent
necessary to satisfy Section 409A, and any amounts so postponed shall be paid in
a lump sum on the first (1st) business day that is six (6) months and one
(1) day after your separation from service (or any earlier date of your
death).  If the compensation and benefits provided under this Agreement would
subject you to taxes or penalties under Section 409A, the Company and you shall
cooperate diligently to amend the terms of this Agreement to avoid such taxes
and penalties, to the extent possible under applicable law; provided that in no
event shall the Company be responsible for any Section 409A taxes or penalties
that arise in connection with any amounts payable or benefits provided under
this Agreement or otherwise.

(d)

Successors.  This Agreement is personal to you and without the prior written
consent of the Company will not be assignable by you.  This Agreement and any
rights and benefits hereunder will inure to the benefit of and be enforceable by
your legal representatives, heirs, or legatees.  This Agreement and any rights
and benefits hereunder will inure to the benefit of and be binding upon the
Company and its successors and assigns.

11



--------------------------------------------------------------------------------

 

(e)

Governing Law.  The provisions of this Agreement shall be construed in
accordance with the internal laws of the State of New Jersey, without regard to
the conflict of law provisions of any state.

(f)

Arbitration.  To provide a mechanism for rapid and economical dispute
resolution, you and the Company agree that except as provided in Section 5, any
and all disputes, claims, or causes of action, in law or equity, arising from or
relating to this Agreement (including the Release) or its enforcement,
performance, breach, or interpretation, will be resolved, to the fullest extent
permitted by law, by final, binding, and confidential arbitration held in the
New York City, New York, metropolitan area (or such other major metropolitan
region where the Company is then headquartered) and conducted by the American
Arbitration Association, under its then‑existing Employment Rules and
Procedures.  Nothing in this Section 8(f) or in this Agreement is intended to
prevent either you or the Company from obtaining injunctive relief in court to
prevent irreparable harm pending the conclusion of any such arbitration.  This
Section 8(f) shall not apply to any claims of violation of any federal or state
employment discrimination laws.

(g)

Headings.  The headings in this Agreement are for convenience of reference only
and do not affect the interpretation of this Agreement.

(h)

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which taken together
constitute one and the same instrument.

(i)

Attorneys’ Fees.  If either party hereto brings any action or other proceeding
to enforce his or its rights hereunder, the prevailing party in any such action
or proceeding shall be entitled to recover his or its reasonable attorneys’ fees
and costs incurred in connection with such action or proceeding.  The Company
shall reimburse you for your reasonable attorneys’ fees incurred in connection
with the negotiation and preparation of this Agreement, not to exceed $15,000.

(j)

Company Policies.  You will be subject to all policies of the Company,
including, without limitation, any stock ownership guidelines, the Company’s
anti‑hedging policy and any additional anti‑hedging policies applicable to
senior executives of the Company, as each policy is adopted or amended from time
to time.  In addition, all equity awards (including any proceeds, gains or other
economic benefit actually or constructively received by you upon any receipt or
exercise of any equity award or upon the receipt or resale of any Ordinary
Shares of Allergan plc underlying an equity award) shall be subject to the
provisions of any claw‑back policy implemented by the Company, including,
without limitation, any claw‑back policy adopted to comply with the requirements
of applicable law, including without limitation the Dodd‑Frank Wall Street
Reform and Consumer Protection Act and any rules or regulations promulgated
thereunder, to the extent set forth in such claw‑back policy and/or in the
applicable equity award.

[Remainder of the page left intentionally blank]




12



--------------------------------------------------------------------------------

 

Please sign your acceptance of the offer of employment as set forth in this
Agreement and return it to me.  If you have any questions, please contact me as
soon as possible.

Sincerely,

 

ACTAVIS, INC.

 

 

 

By:

 

/s/ Karen L. Ling

 

 

 

Name:

 

Karen L. Ling

 

 

 

Title

 

EVP & Chief Human Resources Officer

 

ACCEPTED AND AGREED:

 

/s/ Brenton L. Saunders

Brenton L. Saunders

 

13

